Citation Nr: 1724772	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  Christopher J. Boudi, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to April 1969, during which period he was stationed in Vietnam from October 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In October 2014, the Board remanded this appeal for further development and it is once again before the Board.

In April 2017 Correspondence, the Veteran submitted a waiver of review by the Agency of Original Jurisdiction (AOJ), with other submissions.  As this waiver and the submissions followed upon the December 2015 Supplemental Statement of the Case (SSOC) with no further intervening submissions to the file which are substantive as they relate to the issue on appeal, the Board will deem the waiver appropriate and operative in regard to all submissions following the SSOC.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in March 2013.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (formerly Virtual VA) electronic claims file.  Any future consideration of the case should take into consideration the existence of these electronic records.







FINDINGS OF FACT

1. Throughout the entire period on appeal, the Veteran's PTSD symptoms have indicated no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with satisfactory functioning generally and with routine behavior, self-care and normal conversation.
 
2. The Veteran has been employed since November 19, 2007 in his self-managed enterprise and therefore is not unemployable due to his service-connected disorders.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met through the entire period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).

 2.  The criteria for a grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU) since November 19, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives in the previous remand from the Board.

Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).

PTSD 

A January 2010 rating decision granted the Veteran's claim for service connection for PTSD, evaluated as 30 percent disabling, effective November 19, 2007.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD will warrant such an evaluation if the record demonstrates symptoms of a type which would indicate occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Nonetheless, the Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)

The Veteran's claim pertaining to an increased rating for PTSD was originally certified to the Board in January 2013.  Although the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM - V) has been published and VA has since amended the portion of the Rating Schedule dealing with mental disorders to remove certain prior references to the American Psychiatric Association's Fourth Edition (DSM - IV), the date for using DSM - V takes effect only for applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Therefore, as the Veteran's applications precede that date, the claim now before the Board is governed by DSM - IV and the Board is obligated to refer when appropriate only to that edition.

DSM - IV provides Global Assessment of Functioning (GAF) scores as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV at 32).  Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms and good functioning; 51 to 60 are assigned when there are moderate symptoms, with moderate difficulty in functioning; 41 to 50 are assigned when there are serious symptoms; scores ranging from 31 to 40 reflect some impairment in reality testing or communication, with major impairment in judgment, thinking and other areas.

Lay Evidence 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran's Assertions

The Veteran contends that he has demonstrated symptoms with a 70 percent disability rating, to include impaired impulse control; difficulty in adapting stressful circumstances; intermittent illogical, obscure or irrelevant speech; near continuous depression affecting his functionality; and an inability to establish and maintain relationships.  In support of this contention, the Veteran's points to his wife's testimony at his March 2013 hearing, in which she states that he had become verbally and physically abusive to her their children and his outbursts of anger had affected his business relationships.  


Increased rating in excess of 30 percent for PTSD 

In its October 2014 remand, the Board found that the evidence was inadequate to ascertain the current severity of the Veteran's PTSD.  The record contains a January 2010 VA examination, a private April 2013 psychiatric evaluation and an April 2013 PTSD disability benefits questionnaire filled out by a private psychologist.  The 2010 VA examiner essentially found the Veteran had a moderate level of social and recreational impairment but with little vocational impairment and adequate social support.  The private evaluators in April 2013 essentially reported the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  The Veteran's attorney and wife explained that the Veteran is in denial about his PTSD and did not report the full extent of his symptoms to physicians.  As the evidence clearly suggested a discrepancy between the severity of symptoms evaluated during the July 2010 and April 2013 evaluations, the Board remanded for an examination to determine the severity of his PTSD.

As directed by the remand, the Veteran underwent a March 2015 VA examination.  The examiner stated the Veteran's current diagnosis as PTSD.  He opined that, based on the following rationale, including the reports of the Veteran himself, the Veteran is less likely as not unable to continue his current gainful occupation.

The examiner noted symptoms of chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  From these symptoms, the examiner inferred the presence of the PTSD diagnostic criteria of exposure to death or injury; intrusion symptoms, such as dreams; avoidance of stimuli associated with the traumatic event; negative alteration in cognition; duration of symptoms; and experiencing significant distress and functional impairment.  Concerning this last criterion, the examiner found the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, he further found that the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The examiner administered the Mini-Mental State Examination (MMSE), a 30-question test used to measure cognitive impairment, and concluded that the Veteran's effort on serial 7s, with the insertion of serial 3s as a control question, seemed excessively poor, as well as inconsistent and contradictory in regard to Veteran's daily work demands of calculating the precise dilutions of toxic chemicals in his pest control business.  

As directed by the remand, the March 2015 examiner addressed the discrepancies in the 2010 and 2013 evaluations.  The March 2015 examiner first noted that the Veteran's report of work hours, routines, etc. was similar to his 2010 reports.  Additionally, the examiner's findings in his examination of the Veteran were very close to those of the Veteran's January 2010 C & P Examination, rather than the report of 2013.  Specifically, the March 2015 examiner noted that the Veteran's overall performance on the MMSE was similar to his January 2010 VA examination results, but with less anxiety.  The March 2015 examiner noted that, although the April 2013 evaluator had ascribed the Veteran's disturbed sleep pattern as due to PTSD, the March 2015 examiner noted that elsewhere in the record, the Veteran mentioned his frequent urges to urinate during the night, due to his prostate condition, as well as pain from as shoulder condition.  Moreover, the March 2015 examiner noted that the 2013 evaluator approved of the findings of a May 2008 intake evaluation, specifically approving of two tests used in the examination.  However, the March 2015 examiner believed those tests involved only checking off symptoms, as opposed to more evaluative techniques.  Furthermore, the March 2015 examiner noted that the 2013 evaluator approved the 2008 evaluator's  evaluation generally, but did not choose to mention his diagnostic impression which included PTSD, PSD (Post-traumatic stress) in early full remission and a GAF score of 50, indicating serious symptoms (but nonetheless on the cusp of only moderate symptoms beginning with a score of 51).  Additionally, the March 2015 examiner was critical of the 2013 evaluator's reliance on the reports of the Veteran's wife concerning his functional limitations generally and his denial of PTSD symptoms specifically, where the record does not provide additional evidence to support her reports.  The examiner pointed out that the Veteran's wife's reports of e.g, not being able to switch on a computer were very much at variance with the Veteran's reports of yearly on line recertification tests he takes as a pest control professional, as well as personally mixing toxic chemicals with the necessary precise measurements.

Additionally, the Board takes note of other evidence submitted to the record since its prior remand.  In December 2015 VA treatment records, covering the period of July through November 2015, the Veteran was consistently noted in this period as being alert and oriented in all spheres; his mood was stable and his affect congruent; he denied relapses; he maintained good eye contact; he exhibited good grooming and hygiene; he had no homicidal ideation; and no risk of suicide was detected.  Although in October 2015, the Veteran reported irritability, in July he was also described as conversive and friendly and throughout the entire period he was noted as easily engaging others.  Although in September, he reported sleep problems, he also reported that this was because of frequent urination due to his prostate condition.

The Veteran's representative has drawn the Board's attention to his April 2017 Correspondence submission, containing the March Disability Benefits Questionnaire of Dr. J.R., in which he diagnosed the Veteran with PTSD, chronic and severe.  He further noted that the Veteran had occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  Dr. J.R. further stated that the Veteran works only intermittently.  Additionally, Dr. J. R. lists the various PTSD criteria and the numerous applicable symptoms, similar to those mentioned above by the March 2015 the examiner, but expanded to include long-term memory loss, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, and obsessional rituals interfering with routine activities.

However, there is no indication that Dr. J.R. interviewed the Veteran personally and the symptoms listed in the questionnaire appear as an array of boxes checked by Dr. J. R.  Most important, other than checking the box that the Veteran is capable of managing his financial affairs, there is no opinion and accompanying rationale.  The questionnaire appears to be the product of a file review and as such, the Board is left with little or no explanation of findings and therefore, no basis on which to rely for an alternative assessment to the detailed examination and thoughtful opinion and rationale of the March 2015 the examiner, discussed at length above.  Consequently, the questionnaire of Dr. J. R. is of limited probative value by comparison.

The March 2015 VA examiner accurately described the Veteran's history of his PTSD, as the Veteran reported it, as well as indicating that he had thoroughly reviewed the claims file.  Significantly, his rationale identified various inconsistencies, such as the Veteran's failure to produce valid results in certain areas of the MMSE, which seemed implausible in light of further control questions intended to detect inconsistent efforts; the Veteran's consistent reports of only one distressing dream per month about his Vietnam experiences, which is inconsistent with his  wife's reports and testimony; and the implausible assertion by his wife that the Veteran's is denying his symptoms, when, for example, the Veteran's performance in his pest control business, suggesting the retention of the ability to  calculate precisely and competently, belies the accuracy of this assertion.

Other Considerations

In its October 2014 remand, the Board noted that the claim of entitlement to TDIU since November 19, 2007 is inextricably intertwined with the claim for a higher evaluation for the Veteran's PTSD and must be deferred pending adjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The United States Court of Appeals for Veterans Claims has held that a request TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation.  Total disability ratings may be assigned where the schedular rating is less than 100 percent and there are service-connected disabilities which render the Veteran unemployable.  Schedular TDIU requires one service-connected disability rated at 60 percent disabling for multiple service-connected disabilities, combining to 70 percent or greater, with at least one disease rated at 40 percent.  38 C.F.R. § 4.16(a).  

However, there must be evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Although the July 2008 VA examiner stated that the Veteran is unable to secure and follow a substantially gainful occupation, based on the reports of the Veteran's wife that the Veteran has been functioning in a virtual sheltered workshop-like setting under special considerations, with her running virtually all aspects of the business, the Veteran's own reports consistently indicate he works a substantial portion of the week, from 22.5 to 25 to 30 hours per week.  Moreover, in his March 2015 examination the Veteran was specific and detailed about his general work tasks, his site preferences and the reasons why and the technical aspects, as well as techniques, of his performance in his business. 

The record does not indicate that the Veteran's service-connected PTSD, evaluated at a 30 percent rating at any time has precluded him from maintaining gainful employment in the running of his own business.  In addition, without an increased rating to his PTSD and as indicated in his December 2015 rating decision code sheet and confirmed in the rating decision of the same date, the Veteran does not have the required rating percentages of service-connected disabilities under 38 C.F.R. § 4.16(a).  Consequently, TDIU considerations are not applicable.

The Board has also considered whether an extraschedular ratings, as well as special monthly compensation (SMC), are appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321 (b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  The Veteran did not raise this issue in his April 2017 brief, nor does it appear elsewhere in the record.  Consequently, the Board will not consider it further.  For the same reasons, the Board declines to consider the applicability of SMC.

Conclusion
 
The Board has considered carefully the Veteran's reports of the history of his PTSD, as they appear in treatment notes, the Veteran's testimony and his statements throughout the record, as well as the testimony and statements of the Veteran's wife.  However, the question of the nature and extent of his PTSD, particularly as it relates to the effect on the Veteran's functionality, is the type of complex psychiatric matter for which lay testimony is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of worsening or increase in severity, it must rely on the opinions of psychiatric professionals.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The March 2015 opinion and the earlier January 2010 opinion reached similar conclusions, specifically in regard to the Veteran's ongoing ability to manage and perform the tasks of his own business.  As the March 2015 examiner in particular explained the reasons for his conclusions based on an astute and revealing assessment of the prior 2010 and 2013 examinations, his opinion is entitled to substantial probative weight.  

The Board has considered the Veteran's symptoms, as they have been recorded in the record, but has also looked beyond the number of symptoms to the level of impairment they might impose, based on the severity, frequency and duration of those symptoms and the entire disability picture they present.  For the foregoing reasons, the Board finds the record contains no supporting findings or opinions indicating occupational and social impairment with reduced reliability and productivity, based on symptoms which would rise to the next level under Diagnostic Code 9411 of an increased rating to 50 percent or as high as 70 percent.  The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to an initial increased rating in excess of 30 percent for PTSD is denied.

Entitlement to a total disability evaluation due to individual unemployability (TDIU) is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


